Citation Nr: 1030673	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-03 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, 
claimed as secondary to PTSD.

3.  Entitlement to service connection for fibromyalgia, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971, 
and had prior service in the U.S. Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which, in part, denied the benefits sought on appeal.

This matter was previously remanded by the Board in September 
2009 for additional development.

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for a sleep disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

There is no competent evidence or diagnosis of current 
fibromyalgia.


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by the Veteran's 
military service and is not proximately due to, the result of, or 
chronically aggravated by a service-connected disability. 38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in August 2007 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.  In that regard, he received complete 
notice regarding his claims for service connection.


The Veteran's service treatment records, service personnel 
records, VA treatment records, private treatment records, VA 
authorized examination reports, and lay statements have been 
associated with the claims file.  The Board specifically notes 
that the Veteran was afforded a VA examination with respect to 
his service connection claim for fibromyalgia.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

As set forth in greater detail below, the Board finds that the VA 
examination obtained in this case is adequate as it is predicated 
on a review of the claims file;  contains a description of the 
history of the disability at issue; documents and considers the 
relevant medical facts and principles; and, to the extent 
possible, comments on the etiology of the Veteran's claimed 
disability.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 
 
In his July 2007 claim, the Veteran indicated that he had aching 
in his joints, including his hands, knees, hips, shoulders, and 
ankles.  He stated that this could be fibromyalgia.  Although he 
was diagnosed with arthritis, he believed this may have been an 
incorrect diagnosis.

First, the Board notes that the Veteran was previously denied 
service connection for a right lower leg condition, right ankle 
condition, right knee condition, and lower back condition.  See 
September 2009 Board Decision and Remand.  Therefore, although 
the entire record was reviewed, the Board's analysis will focus 
primarily on the evidence specifically related to fibromyalgia.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the 
regulatory requirement that VA "review ... the entire evidence 
of record" is not a requirement that the adjudicator "analyze 
and discuss" all such evidence)).

Second, the Board has considered the Veteran's statement that the 
aching of his joints could be fibromyalgia.  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) held that lay 
evidence is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  The 
Board, however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006). This would include weighing the 
absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 
(1992) (a non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains").  The Board finds that 
if Bethea applies to Court decisions, then its application to 
those decisions of a superior tribunal, the Federal Circuit is 
logical.

Here, the Board finds that while the Veteran is certainly 
competent to report joint pain, he has not been shown to be 
competent to identify specific disorders based solely on 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, although the 
statements of the Veteran offered in support of his claim have 
been given full consideration by the Board, they are not 
considered competent medical evidence and do not serve to 
establish a medical nexus between these claimed disorders and the 
Veteran's period of service.

Service treatment records are negative for any complaints, 
treatment, or diagnoses of fibromyalgia during service.  The 
Veteran underwent an enlistment examination in November 1966, and 
a separation examination in July 1971.  Neither examination 
revealed any relevant abnormalities.

The Veteran's VA and private treatment records include complaints 
of joint pain and various diagnoses of osteoarthritis.  However, 
there is no diagnosis of fibromyalgia contained in the records.

The Veteran was afforded a VA examination in April 2010.  The 
claims file was reviewed by the examiner.  The Veteran reported 
that his major problem was low back pain.  He reported hurting 
his back around 1969 or 1970 while working on water well pipes.  
He had pain for several months before it gradually got better.  
Since that time, pain would come and go.  He underwent back 
surgery in 2008 and 2009.  These surgeries helped, but the long-
term result was unchanged.  He denied any numbness or stiffness 
in the legs, but had some pain and stiffness in the fingers.  The 
proximal interphalangeal region was worse than the 
metacarpophalangeal region, which was worse than the distal 
interphalangeal region.  The Veteran stated that the pain 
occasionally radiated up to his forearms.  He also had numbness 
over the right thumb area.  He noted some diffuse swelling not 
localized to any specific joint.  He had pain when shaking hands 
with individuals.  He also had some pain over the first 
metatarsal area of the right foot.  He denied any significant 
problems around the neck or shoulder areas, and denied any pain 
in the lateral aspect of the elbows or around the knees.

On examination, the Veteran had limited lumbosacral range of 
motion.  There was mild paraspinal tenderness over the right side 
of the lower lumbosacral area.  Range of motion of the cervical 
spine, hips, shoulders, elbows, and wrists was normal.  There was 
some tenderness over the metacarpophalangeals at 1+, proximal 
interphalangeals at 2+, and distal interphalangeals at 1+.  There 
was no indication of any synovitis.  Knees and ankles were 
unremarkable.  The right first metatarsalphalangeal had some 
tenderness and bony hypertrophy without a synovial proliferation.  
Laboratory studies showed c-reactive protein was normal.  
Rheumatoid factor was negative.  X-rays of the hands and feet 
were consistent with advanced polyarticular degenerative disease 
in both hands.  There was hooking of the second and third 
metatarsal head with loss of articular cartilage in the 
metatarsalphalangeal joint, as well as mild degenerative changes 
in the left forefoot.  The examiner diagnosed chronic low back 
pain and secondary osteoarthritis of the hands and feet.  He 
indicated that there was no evidence on history or physical 
examination that the Veteran had fibromyalgia or any of its 
variant syndromes.

Based on the evidence of record, the Board finds that service 
connection for fibromyalgia is not warranted.  There is no 
competent evidence of a diagnosis of fibromyalgia.  The April 
2010 VA examiner specifically indicated that the Veteran did not 
have fibromyalgia or any of its variant syndromes.

The U.S. Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).
	
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).  Therefore, service connection for fibromyalgia, to 
include as secondary to a service-connected disability, is not 
warranted.


ORDER

Service connection for fibromyalgia is denied.




REMAND

With respect to the Veteran's claims for PTSD and a sleep 
disorder, the Board finds that additional development is 
necessary.

A.  PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV)); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in- service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2009).

In February 2007, a memorandum noted a formal finding of a lack 
of information required to corroborate the Veteran's claimed 
stressors such as to forward to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for verification.  Pursuant to 
the Board's September 2009 remand instructions, the RO sent a 
letter to the Veteran in January 2010 requesting additional 
information regarding his claims stressors.  The Veteran did not 
respond.  An additional memorandum noting the lack of information 
required to corroborate the claimed stressors was issued in March 
2010.

The Veteran's Form DD 214 and service personnel records do not 
confirm that he engaged in combat with the enemy. Service records 
indicate that the Veteran served in Vietnam from February 1969 to 
February 1970 in the 377th Civil Engineering Squadron as a water 
and waste processing specialist.  The Veteran reported eight in-
service stressors.  (1) He stated that, while serving in the 
military, his cousin was killed while serving in Vietnam.  (2) He 
stated that a second cousin was wounded in Vietnam and lost his 
legs.  (3) He described meeting a "kid" who was killed while 
serving as a "tunnel rat."  (4) He stated that, while serving 
at Tan Son Nhut Air Force Base from 1969 to 1970, he saw stacks 
of coffins being sent home on C-141 aircraft.  (5) He also stated 
that, while serving at that same base, he saw dead Viet Cong on 
the perimeter wire, and that mechanized units carried ears from 
Viet Cong on their belts.  (6) He stated that he worked alongside 
the 500th Photo Squadron, and saw film of people carrying food, 
weapons, and bags for the Viet Cong.  (7) He stated that, in the 
fall of 1969, he was in a C-130 aircraft that was unable to land 
at Da Nang Air Force Base due to a battle that was taking place.  
(8) He stated that, while in Da Nang Harbor, he saw Navy 
battleships firing at Viet Cong on Monkey Mountain.  Certain 
wartime experiences may be considered "non-combat" stressors, 
if a veteran is not found to have been "engaged in combat." 
Cohen v. Brown, 10 Vet. App. 128, 147-149 (1997).

Although additional verification was requested in the September 
2009 remand, the Board notes that the casualty listing submitted 
by the Veteran indicates that his cousin died in April 1971, 
during the Veteran's service.  Therefore, this stressor has been 
verified.

The Board notes that effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See 75 Fed. 
Reg. 39843 (July 13, 2010).
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Id. at 39852.

The Veteran did not directly witness the events upon which 
several of his stressors are based.  The rule is intended to 
apply only when a veteran's service is proximate in time and 
place to the traumatic event to which a veteran has responded 
with intense fear, helplessness, or horror.  Id. at 39845.  
Therefore, his lay testimony alone is insufficient to verify 
stressors 2 and 3 listed above.  

Moreover, stressors 4, 5, and 6 do not involve hostile military 
activity.  The rule contemplates circumstances such as actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft.  By using the modifying phrase "such 
as," VA intends to present a list of examples to illustrate what 
qualifies as an event or circumstance, not a defining 
restriction.  Id. at 39844, citing Donovan v. Anheuser- Busch, 
Inc., 666 F.2d 315, 327 (8th Cir. 1981).  Seeing coffins, dead 
bodies, and film of enemy activity does not necessarily appear to 
fall within the definition of hostile military activity.

Stressors 7 and 8 do appear to fall within the scope of the rule.  
Therefore, absent clear and convincing evidence to the contrary, 
these stressors are also considered verified.

Although stressors 1, 7, and 8 are considered verified, they have 
not yet been determined to be sufficient bases for a diagnosis of 
PTSD. The Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not render 
a determination on this point in the absence of independent 
medical evidence.  West v. Brown, 7 Vet. App. 70 (1994).  
Therefore, the Board finds that additional development of this 
issue is warranted.  Specifically, the Veteran should be afforded 
a VA examination to determine whether or not he has PTSD 
attributable to the verified stressors in service.

Sleep Disorder

The Veteran also claimed service connection for a sleep disorder 
secondary to PTSD.  He underwent a VA examination in April 2010.  
The examiner diagnosed obstructive sleep apnea, but indicated 
that this condition was less likely than not related to the 
Veteran's military service or any of his currently service-
connected conditions.  However, he did not comment as to whether 
it was at least as likely as not related to PTSD.  In light of 
the additional development to be undertaken with respect to the 
Veteran's claim for PTSD, further action may be necessary with 
respect to the Veteran's sleep disorder claim as well.  If, and 
only if, the Veteran is diagnosed with PTSD, then the claims file 
should be forwarded to the April 2010 examiner who diagnosed 
obstructive sleep apnea.  The examiner should provide a 
supplemental opinion as to whether the Veteran's sleep apnea is 
at least as likely as not etiologically related to or aggravated 
by his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination to determine whether it is at 
least as likely as not that the Veteran has 
PTSD that is the result of his military 
service.  All indicated tests and studies 
should be accomplished, and the examiner 
should comply with the instructions above, to 
include an opinion as to whether it is at 
least as likely as not that any diagnosed 
acquired psychiatric disorder to include PTSD 
was incurred in or is otherwise related to 
service.  Any psychiatric diagnosis should be 
in accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After review 
of the pertinent material, including the 
Veteran's July 2007 and November 2007 
statements regarding his stressors during 
service, as well as a copy of this remand, 
the examiner must specifically discuss 
whether the appellant meets the diagnostic 
criteria in DSM-IV for diagnosis of PTSD.  In 
this regard, the examiner must indicate 
whether the verified stressors are adequate 
to support a diagnosis of PTSD and whether 
the Veteran's symptoms are related to the 
claimed stressors.  The examiner must also 
specifically state whether or not the claimed 
stressors are related to the Veteran's fear 
of hostile military or terrorist activity.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If an opinion cannot be 
expressed without resort to speculation, 
discuss why such is the case.  In this 
regard, indicate whether the inability to 
provide a definitive opinion is due to a need 
for further information or because the limits 
of medical knowledge have been exhausted 
regarding the etiology of the disability at 
issue or because of some other reason.

2.  If, and only if, the Veteran is diagnosed 
with PTSD through the above requested VA 
examination, the claims file, including a 
copy of this remand, should be forwarded to 
the VA examiner who conducted the April 2010 
VA respiratory examination.  Upon review, he 
should provide a supplemental opinion as to 
whether it is at least as likely as not that 
the Veteran's obstructive sleep apnea is 
proximately due to (caused by) or aggravated 
by his PTSD.  

The examiner should review the entire record 
and provide a complete rationale for all 
opinions offered.  If the examiner is unable 
to render an opinion as to the etiology, he 
should so state and indicate the reasons.

If the VA examiner is not available, the 
Veteran should be scheduled for another 
examination to determine whether it is at 
least as likely as not that the Veteran has 
obstructive sleep apnea that is proximately 
due to (caused by) or aggravated by PTSD.  
All indicated tests and studies should be 
accomplished, and the examiner should comply 
with the instructions above, to include an 
opinion as to whether it is at least as 
likely as not that obstructive sleep apnea is 
proximately due to (caused by) or aggravated 
by PTSD.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

"Aggravation" of a preexisting disability 
refers to an identifiable, incremental, 
permanent worsening of the underlying 
condition, as contrasted with temporary or 
intermittent flare-ups of symptomatology.

3.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiner has responded to all 
questions posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. § 
4.2 (2009).

4.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the Veteran's claims based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand.  If the benefits sought on 
appeal remain denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


